Citation Nr: 1604183	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  06-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, including as secondary to service-connected left shoulder disability.

2.  Entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected left shoulder.

3.  Entitlement to a rating in excess of 10 percent for service-connected left acromioclavicular dislocation ("left shoulder disability").

4.  Entitlement to a rating in excess of 20 percent for service-connected lumbar degenerative disc disease/degenerative joint disease and minimal L5 Grade I spondylolisthesis ("back disability").

5.  Entitlement to an effective date prior to March 24, 2003 for grant of service connection for a back disability.

6.  Entitlement to an effective date prior to March 1, 2007 for grant of total disability based on individual unemployability (TDIU).
7.  Entitlement to a compensable rating for service-connected tinea cruris and pedis.

8.  Entitlement to service connection for a respiratory disorder, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Richard L. Palmatier, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated January 2005, November 2009, November 2014, and a statement of the case dated November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

These issues were previously before the Board in February 2014 and were remanded for a hearing via videoconference.  Such hearing was provided before the undersigned Veterans Law Judge (VLJ) in October 2015, and a transcript is associated with the claims file.  Accordingly, the requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the October 2015 hearing, the record was held open for a period of thirty days so additional evidence could be obtained.  Such evidence was associated with the claims file, and in a November 2015 written statement the Veteran and his representative waived initial AOJ consideration of the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

The issues of entitlement to service connection for a right shoulder disorder, bilateral hip disorder, and a respiratory condition; as well as entitlement to an increased rating for service-connected back disability and tinea cruris and pedis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to an earlier effective date for the award of TDIU is deferred pending resolution of the remanded issues.


FINDINGS OF FACT

1.  The Veteran did not experience left arm motion limited to shoulder level at any point prior to October 29, 2015.

2.  The Veteran did not experience ankylosis of the left shoulder or left arm motion limited to 25 degrees from the side at any point during the period on appeal.

3.  The Veteran's current claim for service connection for a back disability was received March 24, 2003, and there is no evidence of an earlier, unadjudicated claim. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected left acromioclavicular dislocation prior to October 29, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5200-5203 (2015). 

2.  The criteria for a rating not to exceed 20 percent for service-connected left acromioclavicular dislocation have been met effective October 29, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5200-5203 (2015).

3.  The criteria for an effective date prior to March 24, 2003 for the grant of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400(b)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Left Shoulder

The Veteran is seeking an increased rating for his service-connected left shoulder.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left shoulder has been assigned a 10 percent rating throughout the period on appeal under DC 5299-5203.  VA regulations provide that normal range of motion of the shoulder is flexion, or forward elevation, and abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Regulations also provide that the dominant hand shall be rated as the 'major' and the non-dominant side the 'minor.'  38 C.F.R. § 4.69.  In this case, the evidence establishes the Veteran is right-handed.  Therefore, his service-connected left shoulder disability will be rated as the 'minor' shoulder.  

Under VA regulations, a 10 percent rating for a minor shoulder is warranted for:

* Malunion, or nonunion without loose movement, of the clavicle or scapula (DC 5203)

A higher 20 percent rating for the minor shoulder is warranted for:

* Nonunion with loose movement or dislocation of the clavicle or scapula (DC 5203)
* Malunion of the humerus with moderate or marked deformity (DC 5202)
* Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent or frequent episodes and guarding of movement (DC 5202)
* Arm raising limited to shoulder leve, or midway between the side and shoulder level (DC 5201)
* Or, scapulohumeral articulation with favorable ankylosis allowing for abduction to 60 degrees (DC 5200).  

A 30 percent rating for the minor shoulder is warranted for:

* Scapulohumeral articulation with ankylosis that is between favorable and unfavorable (DC 5200)
* Or, arm limited to motion of 25 degrees from side (DC 5201).  

38 C.F.R. § 4.71a.

In this case, the evidence does not establish the Veteran warranted a rating in excess of 10 percent prior to October 2015, as will be discussed below.

Medical evidence reflects the Veteran has experienced "mild" degenerative changes in his acromioclavicular joint throughout the period on appeal.  See e.g. August 2003 VA MRI report.  However, in a September 2003 VA examination the Veteran demonstrated abduction to 130 degrees, or well beyond shoulder level, despite his degenerative changes.  The examiner also noted there was no evidence of instability or tenderness.  Furthermore, no malunion, recurrent dislocation, or ankylosis was noted.  Therefore, the criteria for a rating in excess of 10 percent were not met.

The Veteran was provided with an additional VA examination in July 2010.  This examiner noted the Veteran experienced pain, weakness, stiffness, and giving way, but did not experience instability.  He also reported experiencing locking episodes approximately one to three times per month, and flare-ups of moderate severity approximately every one or two months.  However, despite these complaints, he demonstrated abduction to 110 degrees, and 100 degrees after repetitive use.  Therefore, the Veteran consistently demonstrated range of motion of the left arm well in excess of shoulder level.  Furthermore, the examiner specifically noted the Veteran did not experience any ankylosis.  Therefore, although this examination reflects the Veteran's left shoulder symptoms had increased in severity, the criteria for a higher, 20 percent rating still were not met.
Finally, during the Veteran's October 2015 hearing he reported he was unable to raise his arm above shoulder level due to pain for the first time during the period on appeal.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, including pain and limitation of motion of his shoulder.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the file does not include any contradictory evidence suggesting the Veteran was able to raise his arm in excess of shoulder level in the fall of 2015.  Therefore, affording all benefit of doubt to the Veteran, the criteria for a higher 20 percent rating based on arm motion limited to shoulder level is met.  Accordingly, a rating not to exceed 20 percent is granted effective October 29, 2015, the date of hearing.

The Veteran's representative has asserted that the Veteran's left shoulder disability increased in severity since his most recent July 2010 VA examination, and therefore an additional examination is required.  However, based on the Veteran's own statements, he is able to raise his arm to approximately shoulder height, but no higher, due to his left shoulder disability.  See hearing transcript pg. 20.  Based on these statements, the Board has granted an increased rating effective of the date of the statements, as discussed above.  Therefore, because a higher rating has already been granted based on the increased symptoms described by the Veteran, the Board does not find an additional VA examination is required.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and limitation of motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and served as the basis for the limited increased rating awarded.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Earlier Effective Date for Service Connection for a Back Disability

The Veteran is also seeking entitlement to an effective date prior to March 24, 2003 for grant of service connection for a back disability.  Under VA regulations, the effective date of an award of compensation based on an original direct service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2) (emphasis added).  

In this case, the Veteran has been granted service-connection for a back disability effective March 24, 2003, the date his claim was received.  As will be discussed, the evidence does not establish the Veteran attempted to file a claim for entitlement to service connection for this disorder prior to March 2003.

In his November 2015 written brief, the Veteran's representative asserted that in the Veteran's initial September 1969 claim for benefits, he sought service connection for all conditions resulting from his in-service August 1969 car wreck, including a back disorder.  Review of the August 1969 written application reflects the Veteran identified the issues of brain concussion and left shoulder pain as stemming from his auto accident, with additional claims for skin disease and injured finger from his service.  Therefore, the evidence does not establish the Veteran filed a claim for entitlement to all disorders resulting from his motor vehicle accident.  Specifically, the application does not include any complaint of a back disorder.  

Moreover, during his initial November 1969 VA examination, the Veteran reported symptoms relating to the pain and limited movement of his left shoulder, but did not make any complaint of a back disorder.  Because he was provided with an orthopedic examination, it is reasonable to assume he also would have reported any back symptoms he was experiencing at the time.  Accordingly, his failure to do so suggests he did not intend to file a claim for service connection for a back disorder at that time.

Therefore, the evidence does not establish the Veteran intended to file a claim for service connection for a back disorder in his August 1969 written application, and the RO did not err in not addressing entitlement to service connection in the February 1970 rating decision.

In his November 2015 written statement, the Veteran's representative also asserted that the Veteran filed a timely notice of disagreement (NOD) regarding his disorders resulting from his in-service motor vehicle accident, however to date no Statement of the Case (SOC) has been issued in response to this timely NOD.  The claims file includes a May 1970 written statement in which the Veteran requested "re-evaluation" of the issues addressed in his February 1970 rating decision, especially the rating of his service-connected left shoulder disability.  However, the Veteran again did not include any complaints of a back injury or disorder in this written statement.  
Due to the Veteran's statements requesting "re-evaluation," instead of expressing disagreement with his assigned rating, the AOJ treated this written statement as a new claim.  All symptoms and conditions included in this May 1970 written statement were addressed in a September 1970 rating decision.  The Veteran did not file relevant new evidence or a notice of disagreement within one year of the September 1970 rating decision, and it became final.  Therefore, the Board finds the Veteran also did not raise the issue of entitlement to service connection in this May 1970 written statement.  Additionally, the RO did not err in treating this statement as a new claim, rather than a NOD, based on a clear reading of the Veteran's assertions.  Accordingly, entitlement to an earlier effective date based on the theory of an un-adjudicated issue in the May 1969 claim is not warranted.  

The Veteran filed his next claim for benefits in 1993.  In this claim, he sought to reopen an evaluation for his service-connected left shoulder disability, as well as consideration of a new claim for entitlement to service connection for a back disorder.  The Veteran's claim for entitlement to a back disability was denied in a December 1993 rating decision for failure to establish to the presence of a current back disorder that was related to his active duty service.  The Veteran did not file relevant new evidence or a notice of disagreement within one year, and this rating decision denying entitlement to service connection for a back disorder became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  Because this rating decision denying entitlement to service connection for a back disorder became final, entitlement to an earlier effective date based on this 1993 claim is also not warranted.

The Veteran then filed his current claim seeking entitlement to service connection for a back disorder on March 24, 2003.  In January 2004, the RO again denied the Veteran's claim for entitlement to service connection for a back disorder for failure to establish a nexus to active duty service.  Before this rating decision became final, the Veteran filed a written request to reconsider entitlement to service connection in a September 2004 statement.  The Veteran's claim for entitlement to service connection for a back disorder was eventually granted in a November 2009 rating decision, and an effective date of March 24, 2003 was assigned.  Therefore, the Veteran has already been assigned service connection effective the date of his current appeal, and no earlier effective date is available under VA regulations.  Accordingly, his appeal for an earlier effective date for service-connection for a back disorder is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2003, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  Subsequent letters, including a letter dated September 2009, also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment, post-service VA treatment, and available private treatment records have all been obtained.  During his February 2008 hearing before a Decision Review Officer, the Veteran and his spouse indicated they had attempted to obtain relevant records from the Palo Verde Hospital in Blythe, California, but were informed these records had been "purged" and were no longer available.  See DRO Transcript pg 27.  Accordingly, no further attempts to obtain these unavailable records were required.

In October 2015, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an attorney from his representative's firm, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding current severity and relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent and available evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Therefore, the Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected left acromioclavicular dislocation prior to October 29, 2015 is denied.

A rating not to exceed 20 percent for service-connected left acromioclavicular dislocation is granted effective October 29, 2015, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date prior to March 24, 2003 for the grant of service connection for a back disability is denied.


REMAND

The Veteran is seeking entitlement to service connection for a right shoulder disability and a bilateral hip disability.  During his October 2015 hearing, the Veteran reported his doctor at his prior place of employment, Salt River Project, told him his current right shoulder disorder was related to his service-connected left shoulder disability.  Similarly, he also reported that records from Dr. Boseman related his current hip disorder to his service-connected back disability.  Unfortunately, careful review of the record reflects these relevant records have not yet been obtained.  Accordingly, remand is required to obtain the relevant, identified private records and associate them with the claims file.

Secondly, the Veteran is also seeking an increased rating for his service-connected back disability.  The Veteran was last provided with a VA examination regarding this disability in 2009, more than six years ago.  The evidence, including the Veteran's statements and presentation during his October 2015 hearing, suggests his back has increased in severity since that time.  Accordingly, remand for a new examination is required.  

Additionally, the Board notes that VA regulations provide that any objective neurological abnormality associated with a service-connected back disability should be separately rated.  38 C.F.R. § 4.71a, Note (1).  In this case, the evidence suggests the Veteran has experienced back pain radiating into his lower extremities throughout the period on appeal.  See e.g. April 2003 letter from Dr. M.  However, during his hearing the Veteran testified he had not undergone EMG testing to evaluate any associated radiculopathy.  Accordingly, during the examination upon remand the examiner should specifically address whether the Veteran has any neurological abnormality associated with his service-connected back disability, including bilateral radiculopathy in his lower extremities.

Thirdly, in a November 2014 rating decision, the AOJ denied entitlement to a compensable rating for service-connected tinea cruris and pedis and denied entitlement to service connection for a respiratory connection, claimed as due to Agent Orange exposure.  In October 2015, the Veteran filed a timely written notice of disagreement regarding both issues.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding these matters.  Accordingly, the Veteran's October 2015 timely notice of disagreement is still pending, and remand is required for a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, the Veteran is also seeking entitlement to an effective date prior to March 1, 2007 for the grant of TDIU.  However, as discussed above, the Board is remanding the issues of entitlement to service connection for a right shoulder and bilateral hip disorder, as well as entitlement to increased rating for his service-connected back disability, and any associated neurological abnormality, and the period on appeal for all these issues dates back to March 2003.  Therefore, any resulting grant could alter the basis for the Veteran's entitlement to TDIU.  Accordingly, this issue must also be remanded as an intertwined issue. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving prior authorization from the Veteran, make all available efforts to obtain medical records from the Salt River Project, especially records relating to the Veteran's right shoulder, and all available records from Dr. Boseman, especially records relating to the Veteran's hips and back, and associate them with the claims file.  Any negative response should be fully documented in the claims folder.

2.  After obtaining the above identified records, schedule the Veteran for a VA examination to evaluate the nature of severity of his current service-connected back disability, including any associated neurological abnormality.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing should be conducted.  The examiner should also specifically address whether the Veteran has any associated neurological abnormality, including bilateral radiculopathy in his lower extremities.

3. Issue a statement of the case regarding entitlement to an increased rating for service-connected tinea cruris and pedis and entitlement to service connection for a respiratory condition, including based on exposure to Agent Orange.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days of the SOC or within one year of notice of the decision, whichever date is later.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the claims should be returned to the Board for further appellate consideration, if appropriate.

4.  Then, readjudicate the appeals.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


